Title: To Thomas Jefferson from David Campbell, 2 April 1800
From: Campbell, David
To: Jefferson, Thomas



Honourable Sir,
Campbella near KnoxvilleApl. 2d. 1800

Your favour of the fourteenth of March came safe to hand.
I will, with great pleasure comply with your request. The undertaking is highly gratifying to me in two points of view, first that it has put it in my power to oblige a man, whose character I have long admired above all others in the world; and for whose person I have the truest friendship. Secondly that the completion of your object will be of public utility.
That you may live long, and continue to be supereminently useful to mankind is the fervent wish of your sincere friend
And very Hbl. Servt.

David Campbell

